United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2712
                                 ___________

James B. Winke,                          *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Gerald C. Derby, acting as Temporary * Southern District of Iowa
Receiver of Progas Service, Inc.;        *
William Scott Power, attorney who        *
claims to have been counsel for Progas * [UNPUBLISHED]
Service, Inc.; Daniel P. Wilson, Judge *
for Eighth Judicial District of Iowa in *
and for Lee County at Fort Madison,      *
IA,                                      *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: April 27, 2005
                              Filed: May 18, 2005
                               ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       James Winke appeals from the final judgment entered in the District Court1 for
the Southern District of Iowa dismissing his 42 U.S.C. § 1983 complaint. For
reversal, he argues that the district court should have allowed him to amend his
complaint. For the reasons discussed below, we affirm the judgment of the district
court.

       We review for abuse of discretion a district court’s denial of a postdismissal
motion to amend, see Niagara of Wis. Paper Corp. v. Paper Indus. Union-Mgmt.
Pension Fund, 800 F.2d 742, 749 (8th Cir. 1986), and we find no abuse of discretion
here. The conduct alleged in Winke’s initial complaint did not amount to the
violation of a constitutional or federal right for purposes of section 1983, and
Winke’s proposed amended complaint did not cure this defect. See Holloway v.
Dobbs, 715 F.2d 390, 392 (8th Cir. 1983) (per curiam) (district court is justified in
denying motion to amend where amended complaint could not survive motion to
dismiss).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                         -2-